Citation Nr: 0931006	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) claimed as secondary to 
service connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1954 to February 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO).  
Per his requests the Veteran was scheduled for RO and Travel 
Board hearings; he failed to report for such hearings, 
scheduled in September 2006 and December 2007 respectively.

In his October 2005 notice of disagreement (NOD), the Veteran 
sought service connection for hypertension as secondary to 
service-connected PTSD.  A May 2006 rating decision denied 
such claim; the Veteran filed a NOD with that decision.  He 
did not submit a substantive appeal (he was advised such was 
necessary to perfect an appeal in the matter) after the RO 
issued a January 2007 statement of the case (SOC) in the 
matter.  Consequently, such issue is not before the Board.


FINDING OF FACT

It is not shown that the Veteran's CVA was either caused or 
aggravated by his service connected PTSD.


CONCLUSION OF LAW

Secondary service connection for residuals of CVA is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Via letters in July 2005 and February 2006, the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The letters informed the Veteran that he 
should submit any medical evidence pertinent to his claim.  
Although full VCAA notice was not provided to the appellant 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all notice was given.  See September 2006 
supplemental statement of the case.  

While the Veteran did not receive timely notice regarding the 
rating of CVA residuals or an effective date of award 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), this 
decision denies service connection; neither the rating of a 
disability nor the effective date of an award is being 
addressed at this time.  Regardless, a March 2006 letter 
provided such notice and the claim was thereafter 
readjudicated (curing any notice timing defect).

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
He was afforded a VA examination in July 2005.  His 
representative argues that further development is needed to 
determine whether hypertension should be service connected.  
However, as is noted above a final rating decision denied a 
claim of service connection for hypertension, and the Veteran 
must seek to reopen such claim by submission of new and 
material evidence in the matter before VA's duty to assist by 
arranging for an examination/medical opinion would attach.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii). VA's duty to assist the 
Veteran is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to what remains on appeal, has been reviewed.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The Veteran's service treatment records are silent for 
complaints, symptoms, or diagnosis of CVA or underlying 
disease.  Service connection has been established for PTSD.

On July 2005 brain and spinal cord VA examination, the 
Veteran reported that he suffered a CVA in April 2005.  He 
described residual symptoms/impairment.  Neurologic 
examination revealed that he was quite depressed-appearing; 
his affect was flat; speech was fluent; his gait did not show 
any limp, however it was halting and slow; and he was 
somewhat stooped in posture.  Motor and sensory examination 
revealed significant right upper extremity weakness.  
Psychiatric manifestations included that he appeared quite 
depressed; the depression appeared to be long-standing.  He 
indicated that it became significantly worse since his 
stroke.  The diagnoses included:  Status post CVA in April 
2005, with residual right-sided weakness.  The examiner 
opined:

"Based on a review of the claims folder and the medical 
records, the condition of the residuals of stroke, 
namely the right upper extremity and right lower 
extremity weakness, are less likely as not related to 
the service-connected PTSD.  The specific evidence noted 
is that the PTSD has been longstanding, as well as his 
depression.  He has not had a significant increase in 
his symptoms of PTSD since his CVA.  CVA is not 
secondary to PTSD.  Of note, his depression has worsened 
since his CVA.  The rationale for this opinion is that 
PTSD is not causative of CVA.  The [Veteran] had a left 
subcortical hemisphere stroke with a resultant mild 
right hemiparesis.  Etiology is likely due to 
hypertension.  He does have other vascular risk factors 
which include his age and gender, and there is a report 
that at the time of his stroke, there was systolic blood 
pressure in the 200s noted.  The condition of the 
residuals of the left subcortical hemisphere stroke with 
resultant mild right hemiparesis is not caused by or a 
result of the service-connected condition of PTSD."

VA treatment records from February 2005 to August 2006 do not 
address the matter of a nexus between the Veteran's service-
connected PTSD and his residuals of CVA.

The Veteran did not suffer a CVA in (or prior to) service or 
in the first year following his discharge form active 
service.  It is not suggested by the record that residuals of 
CVA are directly related to his service (including on a 
presumptive basis under 38 U.S.C.A. § 1112), nor is it so 
alleged.  The proposed theory of entitlement is strictly one 
of secondary service connection, i.e., it is claimed that the 
Veteran's residuals of CVA are secondary to his service 
connected PTSD.

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met; it is not in dispute that the Veteran 
suffered a CVA, and has residual disability.  (2) Evidence of 
a service-connected disability.  This requirement is also 
met, as PTSD is service connected. and (3) Competent evidence 
of a nexus between the service-connected disability and the 
disability for which secondary service connection is claimed 
(i.e., that the service-connected PTSD caused or aggravated 
the CVA and its residuals).  This is a medical question that 
requires medical expertise.  

The only competent (medical) evidence of record that directly 
addresses the matter of a nexus between the Veteran's 
service-connected PTSD and his CVA and its residuals is the 
report July 2005 VA examination.  The examiner opined that 
the service connected PTSD did not cause the CVA, explaining 
that the Veteran's risk factors for CVA included his 
(nonservice-connected) hypertension, age, and gender.  It was 
also noted that the Veteran's depression had worsened since 
his CVA; but there was nothing in the findings suggesting 
that PTSD was aggravating the stroke residuals.  The Veteran 
has not submitted any competent evidence to the contrary.

The Veteran's own opinion that his CVA and its residuals are 
due to his service-connected PTSD is not competent evidence.  
The etiology of a disability is a medical question; the 
Veteran is a layperson, with no medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), see 
also Jandreau v. Nicholson, 492 F3d. 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against a finding 
that the Veteran's CVA and its residuals were caused or 
aggravated by his service-connected PTSD, the claim of 
secondary service connection for residuals of CVA accident 
must be denied.





ORDER

Service connection for residuals of CVA as secondary to 
service-connected PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


